DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5, 9, 12-14, 16, 24-26, and 31-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leary et al., US 2011/0078002.

1 and 16. Leary teaches a method of playing media content including an advertising period at a playback device, the method comprising:
a processor [e.g. controller 104, Fig. 1] and storage [memory 110, Fig. 1];
storing the media content in the playback device for playback to a user of the playback device [DVR, PVR, Figs. 1, 3, step 204, paras. 25, 29, 30, 42, 43];
[timing data/ad markers are included in ad catalog, Fig. 3, paras. 30, 32, 40, 44-46];
storing a plurality of candidate adverts for playing in the adverting period of the media content [selected ads, i.e. candidate ads, can be stored; copies are obtained for later insertion, paras. 34, 35, 40, 47];
playing the stored media content to the user of the playback device [Fig. 3, paras. 32, 48-50];
identifying, on playing of the stored media content, a point in time corresponding to the playback time of the advertising period [Figs. 1, 3, paras. 30, 32, 34-36, 40, 44-46];
applying, responsive thereto, playback rules to determine an advert to be played from the candidate adverts [rules include length of ad, demographics, etc.; Fig. 3, paras. 31-33, 40, 44, 45]; and
playing the determined advert at the playback time of the advertising period [Fig. 3, paras. 32, 35-37, 48-50].

4. Leary teaches the method of claim 1, further comprising, prior to the step of playing the stored media content, receiving a notification of updated candidate adverts for playing in the advertising period, and replacing the stored plurality of candidate adverts with the updated candidate adverts [instruction to tune to alternative ads is a notification; updated ads replace stale ads, Fig. 3, paras. 8, 37, 57].

5. Leary teaches the method of claim 1 wherein the playback device is not connected to a network on playback of the media content [STB need not be connected to ad server, para. 40].

[ads are selected from candidates based on suitability, i.e. weighting based on playback rules. Weighting reads on simply selecting one ad in favor of another paras. 31-33, 40, 44, 45].

12. Leary teaches the method of claim 1 wherein the playback rules are compared with the metadata of candidate adverts [ads are selected based on demographic information, i.e. the demographic information of user is compared to ad demographics and ads that are appropriate based on the comparison are chosen. Default ad ID is also metadata, paras. 31-33, 44, 45].

13. Leary teaches the method of claim 1 wherein the media content is associated with a plurality of advertising periods, there being provided a plurality of candidate adverts for each advertising period [multiple alternative ads for ad pod (avail), paras. 33, 47].

14 and 29 Leary teaches the method of claim 1 wherein the playback rules are applied in dependence on one or more of: a user profile stored at the playback device [demographics of user is a profile, 31-33, 44]; a time of the playback.

25. Leary teaches The playback device of claim 16 wherein the processor is configured to apply the playback rules to each candidate advert for an advertising period in a predetermined sequence, wherein if a candidate advert satisfies the playback rule it is selected and none of the remaining candidate adverts are accessed for that time period [this reads on selecting a single ad for an ad pod, since one appropriate ad is selected and others are not accessed, Fig. 3, paras. 31-33, 35-37, 44, 45, 48-50; note a “predetermined sequence” is defined in the claim as simply choosing an ad—i.e. the first ad selected would complete the sequence and no other ads would be selected. Also, the sequence is determined in part by what ads are sent to the SDV manager or STB, since only those ads will comprise the sequence].

26. Leary teaches The playback device of claim 25 wherein the predetermined sequence corresponds to a weighting associated with each advertising candidate [selecting a particular ad means it was weighted the most according to placement rules.  The sequence corresponds in that as soon as an ad is selected (based on weighting, no other ad are selected so the sequence ends, paras. Fig. 3, paras. 31-33, 35-37, 44, 45, 48-50].

31 and 33. Leary teaches a method of transmitting media content including an advertising period from a server to a playback device, the method comprising: determining media content to be transmitted;
determining an advertising slot in a program including the media content [timing data/ad markers are included in ad catalog, Fig. 3, paras. 30, 32, 34-36, 44-46];
determining a plurality of advert candidates for the advertising slot [paras. 31-34, 35, 44, 45, 47];
transmitting the media content and the plurality of advertising candidates from the server to the playback device, the media content and adverts being transmitted in sequence according to the playout time of the program in which they are included, wherein in the advertising slot each of the candidate adverts are transmitted [ads are retrieved, i.e. transmitted, based on sequence and timing of ad pods within content, Figs. 1, 3, paras. 30, 32, 34-36, 44-46].

32 and 34. Leary teaches The method of claim 31 further comprising transmitting metadata including playback rules to be applied on playback of the program at the playback device, to enable selection from the candidate adverts when the advertising slot is played [ad catalog includes metadata such as demographics, other attributes, Fig. 3, paras. 30, 32, 34-36, 44-46].

35. Leary teaches the device of claim 33 comprising a server [e.g. ad server, SDV manager both serve content and ads, Fig. 2, paras. 31-34, 40, 45, 46].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 6 (from 1) is rejected under 35 U.S.C. 103 as being unpatentable over Leary as cited above in view of Gilley et al., US 2007/0154190.
Leary is silent on optional rules.  Gilley teaches a method wherein ad playback rules comprise mandatory rules and optional rules, wherein a candidate advert has to comply with each mandatory rule [parameters are optional or mandatory, para. 92; note that the claim only requires compliance in the alternative].  Before the effective filing date of the claimed invention, it would have been obvious to incorporate the teaching of Gilley, in order to provide flexibility in ad targeting, recognizing that advertisers (or service providers) may prioritize some rules over others.


Claims 15 and 30 (from 1 and 16) are rejected under 35 U.S.C. 103 as being unpatentable over Leary as cited above in view of Kim, US 2014/0096155.
Leary is silent on updating ads at the server.  Kim teaches an advertising method comprising an interface for communicating with a cloud-based device for storing candidate adverts, wherein when a candidate advert is updated at the cloud-based device, the cloud-based device communicates a corresponding update to make at the playback device corresponding to the update at the cloud-based device [Figs. 1, 3, 6, paras. 33, 49, 66]. Before the effective filing date of the claimed invention, it would have been obvious to one skilled in the art to combine the references, in order to maintain current ads at the client, while avoiding transmission and bandwidth use when ads are not updated.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy R Newlin whose telephone number is (571)270-3015.  The examiner can normally be reached on M-F 8-5 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY R NEWLIN/               Examiner, Art Unit 2424